 
 
I
111th CONGRESS 1st Session 
S. 338 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2009 
Referred to the Committee on Natural Resources 
 
AN ACT 
To amend the Omnibus Indian Advancement Act to modify the date as of which certain tribal land of the Lytton Rancheria of California is deemed to be held in trust and to provide for the conduct of certain activities on the land. 
 
 
1.Lytton Rancheria of CaliforniaSection 819 of the Omnibus Indian Advancement Act (Public Law 106–568; 114 Stat. 2919) is amended— 
(1)in the first sentence, by striking Notwithstanding and inserting the following: 
 
(a)Acceptance of landNotwithstanding ;  
(2)in the second sentence, by striking The Secretary and inserting the following: 
 
(b)DeclarationThe Secretary ; and  
(3)by striking the third sentence and inserting the following: 
 
(c)Treatment of land for purposes of class II gaming 
(1)In generalSubject to paragraph (2), notwithstanding any other provision of law, the Lytton Rancheria of California may conduct activities for class II gaming (as defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)) on the land taken into trust under this section.  
(2)RequirementThe Lytton Rancheria of California shall not expand the exterior physical measurements of any facility on the Lytton Rancheria in use for class II gaming activities on the date of enactment of this paragraph.  
(d)Treatment of land for purposes of class III gamingNotwithstanding subsection (a), for purposes of class III gaming (as defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)), the land taken into trust under this section shall be treated, for purposes of section 20 of the Indian Gaming Regulatory Act (25 U.S.C. 2719), as if the land was acquired on October 9, 2003, the date on which the Secretary took the land into trust. .  
   Passed the Senate March 12, 2009. Nancy Erickson, Secretary   
